Exhibit 10.1

 

BANK OF AMERICA, N.A.

BOFA SECURITIES, INC.

One Bryant Park

New York, New York 10036

 

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281

December 18, 2019

Xperi Corporation

3025 Orchard Parkway

San Jose, CA 95134

Attention: Robert Andersen

TiVo Corporation

2160 Gold St,

San Jose, CA 95002

Attention: Pamela Sergeeff

Project Wildlife

Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (acting through itself or one of its
affiliates or branches as it deems appropriate, “Bank of America”), BofA
Securities, Inc. (acting through itself or one of its affiliates as it deems
appropriate, “BofAS” and, together with Bank of America, “BofAML”), Royal Bank
of Canada (“Royal Bank”) and RBC Capital Markets1 (“RBCCM” and, together with
Royal Bank, BofAML and any Additional Arranger appointed pursuant to paragraph 1
below, the “Commitment Parties”, “we” or “us”) that Xperi Corporation, a
Delaware corporation (“XRAY”), and TiVo Corporation, a Delaware corporation
(“TWOLF” and, together with XRAY, “you”), intend to effect a business
combination pursuant to a transaction (the “Merger”) in which (x) a newly formed
Delaware corporation (the “XRAY Merger Sub”), which is a wholly-owned subsidiary
of a Delaware corporation (“Holdings”) that was newly formed at the direction of
XRAY and TWOLF, will merge with and into XRAY, with XRAY surviving as a
wholly-owned subsidiary of Holdings, and (y) a newly formed Delaware corporation
(the “TWOLF Merger Sub”), which is a wholly-owned subsidiary of Holdings, will
merge with and into TWOLF, with TWOLF surviving as a wholly-owned subsidiary of
Holdings. The Merger will be effected pursuant to an agreement and plan of
merger and reorganization (together with all exhibits, schedules, annexes and
attachments thereto, the “Merger Agreement”) by and among XRAY, TWOLF, Holdings,
the XRAY Merger Sub and the TWOLF Merger Sub. In connection with the Merger, the
following existing indebtedness of XRAY and TWOLF will be discharged and repaid
in full, all commitments thereunder will be terminated (if applicable) and the
guarantees and security interests with respect thereto (if any) will be released
(the “Refinancing”): (i) the Credit and Guaranty Agreement, dated as of
November 22, 2019, by and among TWOLF, as borrower, the guarantors party
thereto, the lenders party thereto from time to time, and HPS Investment
Partners, LLC, as administrative agent, (ii) the ABL Credit and Guaranty
Agreement, dated as of November 22, 2019, by and among TWOLF, as borrower, the
guarantors party thereto, the lenders party thereto from time to time, Morgan
Stanley Senior Funding, Inc., as administrative agent and collateral agent, and
Wells Fargo Bank, National Association, as co-collateral agent, (iii) the
Indenture, dated as of March 4, 2015, between Rovi Corporation and U.S. Bank
National Association and (iv) the Credit Agreement, dated as of December 1, 2016
(the “Existing XRAY Credit Agreement”), among XRAY, as borrower, the lenders
party thereto from time to time and Royal Bank of Canada, as administrative
agent

 

1 

RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

and collateral agent, in each case as amended, restated, amended and restated,
supplemented or otherwise modified from time to time. XRAY, TWOLF and their
respective subsidiaries are sometimes collectively referred to herein as the
“Companies”.

You have also advised us that in connection with the Merger, the Borrower (as
defined in Annex I hereto) intends to incur a $1,100 million senior secured
first lien term loan B facility (the “Term Facility”). The Merger, the
Refinancing, the entering into and initial funding of the Term Facility and all
related transactions are hereinafter collectively referred to as the
“Transaction”. The date of the consummation of the Merger and the funding of the
Term Facility is referred to herein as the “Closing Date”.

1.    Commitments. In connection with the foregoing, (a) Bank of America and
Royal Bank are pleased to advise you of their commitment to provide, on a
several and not joint basis, 60% and 40%, respectively, of the principal amount
of the Term Facility (in such capacity, together with any Additional Arranger
appointed as described below, the “Initial Lenders”), subject only to the
conditions set forth in paragraph 5 hereto; and (b) BofAS and RBCCM are pleased
to advise you of their willingness, and you hereby engage BofAS and RBCCM, to
act as joint lead arrangers and joint bookrunning managers (in such capacities,
together with any Additional Arranger appointed as described below, the “Lead
Arrangers”) for the Term Facility, and in connection therewith to form a
syndicate of lenders for the Term Facility (collectively, the “Lenders”), in
consultation with you and reasonably acceptable to you. It is understood and
agreed that (x) BofAS shall have “top left” placement in any listing of the Lead
Arrangers and (y) Bank of America shall act as administrative agent for the Term
Facility (in such capacity, the “Administrative Agent”). Notwithstanding
anything to the contrary contained herein, the commitments of the Initial
Lenders with respect to the funding of the Term Facility will be subject only to
the satisfaction (or waiver by the Initial Lenders) of the conditions precedent
set forth in paragraph 5 hereof. All capitalized terms used and not otherwise
defined herein shall have the same meanings as specified therefor in Annexes I
and II hereto (the “Summary of Terms”).

Except as set forth below, you agree that no other agents, co-agents, arrangers
or bookrunners will be appointed, no other titles will be awarded and no
compensation (other than compensation expressly contemplated by this Commitment
Letter, the Fee Letter (as defined below) and the administrative agent fee
letter between you and BofAML dated as of the date hereof (the “Administrative
Agent Fee Letter”)) will be paid to any Lender in respect of the Term Facility
unless you and we shall so agree; provided that you may, on or prior to the date
which is 10 business days after the date of your acceptance of this Commitment
Letter, appoint up to two additional joint bookrunners, arrangers, agents,
co-agents, managers or co-managers (the “Additional Arrangers”) for the Term
Facility, and award such Additional Arrangers titles in a manner and with
economics set forth in the immediately succeeding proviso (it being understood
that, to the extent you appoint any Additional Arranger or confer other titles
in respect of the Term Facility, then, notwithstanding anything in paragraph 2
to the contrary, the commitments of the Initial Lenders in respect of the Term
Facility, in each case pursuant to and in accordance with this proviso, will be
permanently reduced by the amount of the commitments of such appointed entities
(or their relevant affiliates) in respect of the Term Facility, with such
reduction allocated to reduce the commitments of the Initial Lenders in respect
of the Term Facility at such time (excluding any Initial Lender that becomes a
party hereto pursuant to this proviso) on a pro rata basis according to the
respective amounts of their commitments, upon the execution by such Additional
Arranger (and any relevant affiliate) of customary joinder documentation and,
thereafter, each such Additional Arranger (and any relevant affiliate) shall
constitute a “Commitment Party” and/or “Lead Arranger” hereunder and it or its
relevant affiliate providing such commitment shall constitute an “Initial
Lender” hereunder); provided, further, that, in connection with the appointment
of any Additional Arranger in accordance with the immediately preceding proviso,
(a) the aggregate economics payable to all such Additional Arrangers (or any
relevant affiliate thereof) in respect of the Term Facility shall not exceed 10%
of the total underwriting economics payable to the Commitment Parties in respect
of the Term Facility pursuant to the Fee Letter (exclusive of any fees payable
to the Administrative Agent in its capacity as such), (b) no Additional Arranger
(or its relevant affiliates) shall

 

2



--------------------------------------------------------------------------------

receive a greater percentage of the economics in respect of the Term Facility
than BofAML and (c) each Additional Arranger (or its relevant affiliates) shall
assume a proportion of the commitments with respect to the Term Facility that is
equal to the proportion of the economics allocated to such Additional Arranger
pursuant to customary joinder documentation executed by such Additional Arranger
(and any relevant affiliate).

2.    Syndication. The Lead Arrangers intend to commence syndication of the Term
Facility promptly after your acceptance of the terms of this Commitment Letter,
the Fee Letter and the Administrative Agent Fee Letter; provided that we agree
not to syndicate our commitments to certain banks, financial institutions and
other institutional lenders and any competitors (or Known Affiliates (as defined
below) of competitors) of the Companies, in each case, that have been specified
to us by you in writing prior to the date hereof (collectively, “Disqualified
Lenders”); provided, further, that you, upon notice to us after the date hereof
and prior to the launch of general syndication (or to the Administrative Agent
after the Closing Date), shall be permitted to supplement in writing the list of
persons that are Disqualified Lenders to the extent such supplemented person is
or becomes a competitor or a Known Affiliate of a competitor of the Companies,
which supplement shall be in the form of a list provided to us (or the
Administrative Agent) and become effective upon delivery to us (or the
Administrative Agent), but which supplement shall not apply retroactively to
disqualify any parties that have previously acquired an assignment in the loans
under the Term Facility. As used herein, “Known Affiliates” of any person means,
as to such person, affiliates readily identifiable by name, but excluding any
affiliate that is a bona fide debt fund or investment vehicle that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds or similar extensions of credit or securities in the ordinary course and
with respect to which the Disqualified Lender does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity. Without limiting your obligations to assist with syndication
efforts as set forth herein, it is understood that the Initial Lenders’
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments or participations in respect of, the Term Facility and in no event
shall the commencement or successful completion of syndication of the Term
Facility constitute a condition to the availability of the Term Facility on the
Closing Date. You agree, until the Syndication Date (as hereinafter defined), to
actively assist the Lead Arrangers in achieving a syndication of the Term
Facility that is reasonably satisfactory to the Lead Arrangers and you; provided
that, notwithstanding each Lead Arranger’s right to syndicate the Term Facility
and receive commitments with respect thereto, it is agreed that (i) syndication
of, or receipt of commitments or participations in respect of, all or any
portion of an Initial Lender’s commitments hereunder prior to the date of the
consummation of the Merger and the date of the funding under the Term Facility
shall not be a condition to such Initial Lender’s commitments and
(ii) (a) except as you in your sole discretion may otherwise agree in writing,
no Initial Lender shall be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Term Facility on the Closing
Date) in connection with any syndication, assignment or participation of the
Term Facility, including its commitments in respect thereof, until after the
funding of the Term Facility has occurred; (b) no assignment or novation shall
become effective with respect to all or any portion of any Initial Lender’s
commitments in respect of the Term Facility until after the funding of the Term
Facility; and (c) each Initial Lender shall retain exclusive control over all
rights and obligations with respect to its commitments in respect of the Term
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred and the
funding under the Term Facility has been made. Such assistance shall include
(a) your providing and (subject to customary non-reliance agreements) causing
your respective advisors to provide, the Lead Arrangers upon request with all
customary and reasonably available information reasonably deemed necessary by
the Lead Arrangers to complete such syndication, including, but not limited to,
customary and reasonably available information relating to the Borrower, the
Companies and the Transaction as may be reasonably requested by us (including
the Projections (as hereinafter defined); (b) your assistance in the preparation
of a customary information memorandum with respect to the Term Facility (an
“Information Memorandum”) and other customary materials to be used in connection
with the syndication of the Term Facility (collectively with

 

3



--------------------------------------------------------------------------------

the Summary of Terms and any additional summary of terms prepared for
distribution to Lenders, the “Information Materials”); (c) your using your
commercially reasonable efforts to make your respective appropriate management
available to participate in the marketing of the Term Facility at mutually
agreed upon times and locations following the completion of the Information
Memorandum; (d) the hosting, with the Lead Arrangers, of one general meeting of
prospective Lenders at a time and location to be mutually agreed upon; (e) your
using commercially reasonable efforts to ensure that the syndication efforts of
the Lead Arrangers benefit from your respective existing lending relationships,
if any; (f) your using commercially reasonable efforts to obtain, prior to the
launch of syndication of the Term Facility, monitored public corporate credit or
family ratings (but not any specific rating) for the Borrower after giving
effect to the Transaction and ratings of the Term Facility from Moody’s
Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business (“S&P”) (collectively, the
“Ratings”); and (g) until the later of the Syndication Date and the Closing
Date, (x) with respect to XRAY only, ensuring that no debt securities or credit
facilities of XRAY or any of its subsidiaries, and (y) with respect to TWOLF
only, ensuring that no debt securities or credit facilities of TWOLF or any of
its subsidiaries, is announced, syndicated or placed without the prior written
consent of the Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned) if such financing, syndication or placement would
materially and adversely affect the primary syndication of the Term Facility (it
being understood that borrowings under the existing revolving credit facility of
the Companies, ordinary course capital lease, purchase money and equipment
financings of any of the Companies and other indebtedness permitted to be
outstanding or issued under the Merger Agreement shall be permitted).
Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter, the Administrative Agent Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transaction to the
contrary, neither the obtaining of the Ratings referenced above nor the
compliance with any of the other provisions set forth in clauses (a) through
(g) above or any other provision of this paragraph shall constitute a condition
to the commitments hereunder or the funding of the Term Facility on the Closing
Date.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Term Facility in consultation with you,
including any titles offered to prospective Lenders (subject to your consent
rights set forth herein and your rights of appointment set forth in paragraph 1
and excluding Disqualified Lenders), when commitments will be accepted and the
final allocations of the commitments among the Lenders and the amount and
distribution of the fees among the Lenders. It is further understood that the
Initial Lenders’ commitments hereunder are not conditioned upon the syndication
of, or receipt of commitments in respect of, the Term Facility and in no event
shall the commencement of successful completion of syndication of the Term
Facility constitute a condition to availability of the Term Facility on the
Closing Date.

3.    Information Requirements. You hereby represent and warrant that (with
respect to Information relating to XRAY and its subsidiaries and affiliates, to
the knowledge of TWOLF, and, with respect to Information relating to TWOLF and
its subsidiaries and affiliates, to the knowledge of XRAY) (a) all written
factual information, other than Projections (as defined below), budgets,
estimates and other forward-looking information or information of a general
economic or industry nature, that has been or is hereafter made available to the
Lead Arrangers or any of the Lenders by or on behalf of you or any of your
representatives in connection with any aspect of the Transaction (the
“Information”) when furnished to the Lead Arrangers is and will be correct when
taken as a whole, in all material respects, and does not and will not, taken as
a whole, contain any untrue statement of a fact or omit to state a fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not materially misleading (in each
case, after giving effect to all supplements and updates with respect thereto)
and (b) all financial projections concerning the Borrower and the Companies that
have been or are hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your representatives (the
“Projections”) have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time provided to the Lead
Arrangers (it being understood and agreed that the

 

4



--------------------------------------------------------------------------------

Projections are as to future events and are not to be viewed as facts or a
guarantee of performance or achievement, that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, and that actual results may differ from the Projections and such
differences may be material). You agree that if at any time prior to the later
of (a) the earlier of (i) the date on which a Successful Syndication (as defined
in the Fee Letter) is achieved and (ii) 45 days following the Closing Date (the
earlier of such dates, the “Syndication Date”) and (b) the Closing Date, any of
the representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented (with respect to Information relating to
XRAY and its subsidiaries and affiliates, limited to the commercially reasonable
efforts of TWOLF, and, with respect to Information relating to TWOLF and its
subsidiaries and affiliates, limited to the commercially reasonable efforts of
XRAY), the Information and Projections so that such representations will be
correct in all material respects at such time, it being understood in each case
that such supplementation shall cure any breach of such representation and
warranty. In issuing this commitment and in arranging and syndicating the Term
Facility, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof. For
the avoidance of doubt, nothing in this paragraph will constitute a condition to
the availability of the Term Facility on the Closing Date.

You acknowledge that (a) the Lead Arrangers on your behalf will make available,
on a confidential basis, Information Materials to the proposed syndicate of
Lenders by posting the Information Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain prospective Lenders (such
Lenders, “Public Lenders”; all other Lenders, “Private Lenders”) may have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Borrower, the Companies or the respective securities of any of the
Borrower or the Companies, and who may be engaged in investment and other
market-related activities with respect to such entities’ securities. If
requested, you will assist the Lead Arrangers in preparing an additional version
of the Information Materials not containing MNPI (the “Public Information
Materials”) to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, XRAY shall provide the Lead Arrangers with a customary letter
authorizing the dissemination of the Information Materials relating to XRAY and
its subsidiaries and TWOLF shall provide the Lead Arrangers with a customary
letter authorizing the dissemination of the Information Materials relating to
TWOLF and its subsidiaries; and (b) to prospective Public Lenders, XRAY shall
provide the Lead Arrangers with a customary letter authorizing the dissemination
of the Public Information Materials relating to XRAY and its subsidiaries and
confirming the absence of MNPI therefrom and TWOLF shall provide the Lead
Arrangers with a customary letter authorizing the dissemination of the Public
Information Materials relating to TWOLF and its subsidiaries and confirming the
absence of MNPI therefrom and, in each case, which exculpate the Companies and
us and our respective affiliates with respect to any liability related to the
use of the contents of the Information Materials or related marketing materials
by the recipients thereof. In addition, you hereby agree that (x) you will use
commercially reasonable efforts to identify (and, at the reasonable request of
the Lead Arrangers or the Administrative Agent (or its affiliates), shall
identify) that portion of the Information Materials that may be distributed to
the Public Lenders by clearly and conspicuously marking the same as “PUBLIC”;
(y) all Information Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the Lead
Arrangers and the Administrative Agent (and its affiliates) shall be entitled to
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

You agree that, subject to the confidentiality and other provisions of this
Commitment Letter, the Lead Arrangers and the Administrative Agent (and its
affiliates) on your behalf may distribute the following documents to all
prospective Lenders, unless you advise the Lead Arrangers and Administrative
Agent in

 

5



--------------------------------------------------------------------------------

writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders (provided that such materials have been provided to you and your
counsel for review a reasonable period of time prior thereto):
(a) administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Term Facility and (c) drafts approved in writing by you and the
Administrative Agent (or its affiliates) and final versions of definitive
documents with respect to the Term Facility. If you advise the Lead Arrangers
and the Administrative Agent that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arrangers and the
Administrative Agent will not distribute such materials to Public Lenders
without your prior consent. You agree that Information Materials made available
to prospective Public Lenders in accordance with this Commitment Letter shall
not contain MNPI.

4.    Fees and Indemnities.

(a)    If the Closing Date occurs, you agree to jointly and severally reimburse
the Commitment Parties upon receipt of a reasonably detailed invoice therefor
for all reasonable and documented out-of-pocket fees and expenses (in the case
of fees and expenses of counsel, limited to the reasonable and documented
out-of-pocket fees, disbursements and other out-of-pocket expenses of (x) one
firm of lead counsel to the Commitment Parties (it being understood and agreed
that Paul Hastings LLP shall act as counsel to the Commitment Parties) and
(y) one firm of local counsel in each relevant jurisdiction reasonably retained
by the Administrative Agent) incurred in connection with the Term Facility, the
syndication thereof, the preparation of the Credit Documentation (as defined
below) therefor and the other transactions contemplated hereby. You acknowledge
that we may receive a benefit, including without limitation, a discount, credit
or other accommodation, from any of such counsel based on the fees such counsel
may receive on account of their relationship with us including, without
limitation, fees paid pursuant hereto. You agree to jointly and severally pay
(or cause to be paid) the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”) and in
the Administrative Agent Fee Letter, if and to the extent payable.

(b)    You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective partners, officers, directors, employees, trustees, agents,
advisors, controlling persons and other representatives involved in the
Transaction (each, an “Indemnified Party”) from and against (and will jointly
and severally reimburse each Indemnified Party within 30 days following written
demand (accompanied by reasonable back-up therefor)) any and all claims,
damages, losses, liabilities and reasonable and documented out-of-pocket
expenses (including, without limitation, the reasonable and documented fees,
disbursements and other charges of one firm of counsel for all such Indemnified
Parties, taken as a whole and, if necessary, by a single firm of local counsel
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for all such Indemnified Parties,
taken as a whole (and, in the case of a conflict of interest where the
Indemnified Party affected by such conflict notifies you of the existence of
such conflict and thereafter retains its own counsel, by another firm of counsel
for all such affected Indemnified Parties)) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith (a “Proceeding”)) (a) any aspect of this Commitment Letter,
the Administrative Agent Fee Letter, the Fee Letter, the Transaction or any of
the other transactions contemplated hereby or (b) the Term Facility, or any use
made or proposed to be made with the proceeds thereof, in each case, except to
the extent such claim, damage, loss, liability or expense (A) is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s (or any of its Related Party’s (as
defined below)) gross negligence, bad faith or willful misconduct, (B) arises
from a material breach of such Indemnified Party’s (or any of its Related
Party’s) obligations hereunder (C) any dispute solely among Indemnified Parties
which does not arise out of any act or omission by you or any of your affiliates
(other than any Proceeding against any

 

6



--------------------------------------------------------------------------------

Indemnified Party solely in its capacity or in fulfilling its role as an
Administrative Agent or as an arranger or similar role under the Term Facility).
You shall not be liable for any settlement of any Proceeding effected by any
Indemnified Party without your consent (which consent shall not be unreasonably
withheld, conditioned or delayed) or any other loss, claim, damage, liability
and/or expense incurred in connection therewith but if any such Proceeding is
settled with your written consent, or if there is a final non-appealable
judgment of a court of competent jurisdiction in any such Proceeding, you agree
to indemnify and hold harmless such Indemnified Party in the manner set forth
above. In the case of any Proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such Proceeding is
brought by any Company, any Company’s equity holders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transaction is consummated. It is
agreed that none of XRAY (or any of its subsidiaries), TWOLF (or any of its
subsidiaries) or any Indemnified Party shall be liable for any indirect,
special, punitive or consequential damages (including, without limitation, any
loss of profits, business or anticipated savings) in connection with this
Commitment Letter, the Fee Letter, the Administrative Agent Fee Letter or with
respect to any activities related to the Term Facility, including the
preparation of this Commitment Letter, the Fee Letter, the Administrative Agent
Fee Letter and the Credit Documentation; provided that nothing contained in this
sentence shall limit your indemnification obligations herein to the extent such
indirect, special, punitive or consequential damages are included in any
third-party claim in connection with which such Indemnified Party is otherwise
entitled to indemnification hereunder. Notwithstanding any other provision of
this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
other than for direct, actual damages resulting from the gross negligence, bad
faith or willful misconduct of such Indemnified Party (or any of its Related
Parties) as determined by a final non-appealable judgment of a court of
competent jurisdiction. You shall not, without the prior written consent of an
Indemnified Party, such consent not to be unreasonably withheld, effect any
settlement of any pending or threatened Proceeding against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless (i) such settlement includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission of liability. In case any Proceeding is instituted involving any
Indemnified Party for which indemnification is to be sought hereunder by such
Indemnified Party, then such Indemnified Party will promptly notify you of the
commencement of any Proceedings. You shall not be liable for any settlement of
any Proceeding affected without your written consent (which consent shall not be
unreasonably withheld), but if settled with your written consent or if there is
a final judgment in any such Proceeding, you agree to indemnify and hold
harmless each indemnified Party from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with this Section. For purposes hereof, “Related Party” and “Related
Parties” of any person shall mean any (or all, as the context requires) of such
person’s controlled affiliates and its or their respective directors, officers,
employees, partners, agents, advisors and other representatives thereof.

5.    Conditions to Financing. The commitment of each Initial Lender with
respect to the funding of the Term Facility is subject solely to (a) the
satisfaction (or waiver by the Lead Arrangers) of each of the conditions set
forth in this paragraph and in Annex II hereto and (b) the execution and
delivery of customary definitive credit documentation by the Borrower and the
Guarantors with respect to the Term Facility consistent with this Commitment
Letter and the Fee Letter and subject in all respects to the Funds Certain
Provisions (as defined below) and giving effect to the Documentation Standard
(as defined in Annex I)) (the “Credit Documentation”) prior to, or substantially
concurrent with, such funding. There are no conditions (implied or otherwise) to
the commitments hereunder, and there will be no conditions (implied or
otherwise) under the Credit Documentation to the funding of the Term Facility on
the Closing Date, other than those that are expressly referred to in the
immediately preceding sentence.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Administrative Agent Fee Letter, the Credit Documentation or any other letter
agreement or other undertaking concerning the

 

7



--------------------------------------------------------------------------------

financing of the Transaction to the contrary, (a) the Credit Documentation shall
be in a form such that the terms thereof do not impair availability of the Term
Facility on the Closing Date if the conditions in this paragraph 5 shall have
been satisfied or waived by the Lead Arrangers (it being understood that to the
extent any security interest in Collateral (including the creation or perfection
of any security interest) (other than any Collateral the security interest in
which may be perfected by the filing of a UCC financing statement or the
delivery of certificates, if any, evidencing equity interests of any material
wholly-owned restricted domestic subsidiary of the Borrower that is part of the
Collateral) is not perfected or provided on the Closing Date after your use of
commercially reasonable efforts to do so without undue burden or expense, the
provision and perfection of such Collateral and security interest shall not
constitute a condition precedent to the availability of the Term Facility on the
Closing Date but shall be required to be perfected not later than 90 days
(subject to extensions as may be agreed to by the Administrative Agent) after
the Closing Date pursuant to arrangements to be mutually agreed by the Borrower
and Administrative Agent), and (b) the only representations and warranties the
accuracy of which shall be a condition to the availability of the Term Facility
on the Closing Date shall be (x) such of the representations in the Merger
Agreement as are material to the interests of the Lenders, but only to the
extent that XRAY (or its affiliate) or TWOLF (or its affiliate) have the right
(taking into account any applicable notice and cure provisions) to terminate
their (and/or its) obligations under the Merger Agreement or decline to
consummate the Merger (in each case, in accordance with the terms thereof) as a
result of a breach of such representations in the Merger Agreement (to such
extent, the “Merger Agreement Representations”) and (y) the Specified
Representations (as defined below). “Specified Representations” shall mean the
representations and warranties of the Borrower, XRAY and TWOLF in the Credit
Documentation relating to: (i) (A) corporate status of the Borrower, XRAY and
TWOLF and (B) corporate power and authority to enter into the Credit
Documentation by the Borrower, XRAY and TWOLF, (ii) due authorization,
execution, delivery and enforceability of the Credit Documentation by the
Borrower, XRAY and TWOLF, (iii) no conflicts of the Credit Documentation with
charter documents of the Borrower, XRAY and TWOLF, (iv) compliance with Federal
Reserve margin regulations and the use of proceeds of borrowing under the Term
Facility on the Closing Date not violating OFAC, FCPA and the U.S.A. Patriot
Act, (v) the Investment Company Act, (vi) solvency of the Borrower and its
subsidiaries on a consolidated basis and on a pro forma basis for the
Transaction (such representations to be substantially identical to those set
forth in the Solvency Certificate attached as Annex III to the Commitment Letter
(the “Solvency Certificate”)), and (vii) subject to the limitations set forth in
this paragraph, the creation, validity and perfection of the security interests
granted in the Collateral. The provisions of this paragraph are referred to
herein as the “Funds Certain Provisions”.

Each of the parties hereto agrees that each of this Commitment Letter, the Fee
Letter and the Administrative Agent Fee Letter is a binding and enforceable
agreement (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law)) with respect to the subject matter contained
herein, including an agreement to negotiate in good faith the Credit
Documentation by the parties hereto in a manner consistent with this Commitment
Letter and, to the extent applicable, the Fee Letter, it being acknowledged and
agreed that the funding of the Term Facility is subject only to the conditions
precedent as set forth in this paragraph 5. For clarity, all terms referenced
herein to being defined in the Credit Documentation shall be defined in
accordance with the Documentation Standard (unless otherwise provided for
herein).

6.    Confidentiality and Other Obligations. This Commitment Letter, the Fee
Letter, the Administrative Agent Fee Letter and the contents hereof and thereof
are confidential and may not be disclosed by you in whole or in part to any
person or entity without the prior written consent of the Commitment Parties
(not to be unreasonably withheld, conditioned or delayed) except (i) this
Commitment Letter, the Fee Letter, the Administrative Agent Fee Letter and the
contents hereof and thereof may be disclosed (A) on a confidential basis to your
subsidiaries, directors, officers, employees, accountants, attorneys and other
representatives and professional advisors who need to know such information in
connection with the Transaction and are informed of the confidential nature of
such information, and (B)

 

8



--------------------------------------------------------------------------------

pursuant to the order of any court or administrative agency in any pending legal
or administrative proceeding, or otherwise as required by applicable law or
stock exchange requirement or compulsory legal process (in which case you agree
to use commercially reasonable efforts to inform the Commitment Parties promptly
thereof prior to such disclosure to the extent permitted by applicable law),
(ii) Annex I and the existence of this Commitment Letter and the Fee Letter (but
not the contents of this Commitment Letter and the Fee Letter) may be disclosed
to Moody’s, S&P and any other rating agency on a confidential basis, (iii) the
aggregate amount of the fees (including upfront fees and original issue
discount) payable under the Fee Letter may be disclosed as part of generic
disclosure regarding sources and uses for closing of the Merger, projections,
and pro forma information (but without disclosing any specific fees, market flex
or other economic terms set forth therein), (iv) this Commitment Letter, the Fee
Letter and the Administrative Agent Fee Letter may be disclosed on a
confidential basis to your auditors or persons performing customary accounting
functions for customary accounting purposes, including accounting for deferred
financing costs, (v) you may disclose this Commitment Letter (but not the Fee
Letter or the Administrative Agent Fee Letter) and its contents in any
information memorandum or syndication distribution, as well as in any proxy
statement or other public filing or other marketing materials relating to the
Merger or the Term Facility, (vi) this Commitment Letter, the Fee Letter and the
Administrative Agent Fee Letter may be disclosed to a court, tribunal or any
other applicable administrative agency or judicial authority in connection with
the enforcement of your rights hereunder (in which case you agree to inform the
Commitment Parties promptly thereof prior to such disclosure to the extent
permitted by applicable law) and (vii) you may disclose this Commitment Letter
and the Fee Letter and the contents of each thereof to any Additional Arranger
in either case to the extent in contemplation of appointing such person pursuant
to paragraph 1 of this Commitment Letter and to any such person’s affiliates and
its and their respective officers, directors, employees, agents, attorneys,
accountants and other advisors, on a confidential basis.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent any Commitment
Party from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Commitment Party agrees to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory (including self-regulatory) authority having
jurisdiction over such Commitment Party or any of its affiliates, (iii) to the
extent that such information becomes publicly available other than by reason of
disclosure in violation of this Commitment Letter, the Fee Letter or other
confidential obligation owed by such Commitment Party, (iv) to such Commitment
Party’s affiliates, and such Commitment Party’s and its affiliates’ respective
employees, legal counsel, independent auditors and other experts, professionals
or agents who need to know such information in connection with the Transaction
and are informed of the confidential nature of such information, (v) for
purposes of establishing a “due diligence” defense available under securities
laws, (vi) to the extent that such information is received by such Commitment
Party from a third party that is not to such Commitment Party’s knowledge
subject to confidentiality obligations to you, (vii) to the extent that such
information is independently developed by such Commitment Party, (viii) to
potential Lenders, participants, assignees or any direct or indirect contractual
counterparties to any swap or derivative transaction relating to the Borrower or
the Borrower’s obligations under the Term Facility (other than a Disqualified
Lender), in each case, who agree to be bound by the terms of this paragraph (or
language not less restrictive than this paragraph or as otherwise reasonably
acceptable to the Borrower and such Commitment Party, including as may be agreed
in any confidential information memorandum or other marketing material), (ix) to
Moody’s and S&P and to Bloomberg, LSTA and similar market data collectors with
respect to the syndicated lending industry; provided that such information is
limited to Annex I and is supplied only on a confidential basis, or (x) with
your prior written consent. This paragraph shall terminate on the earlier of
(a) the initial funding under the Term Facility and (b) the second anniversary
of the date of this Commitment Letter.

 

9



--------------------------------------------------------------------------------

You acknowledge that the Commitment Parties or their affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interest regarding the transactions described herein and otherwise. The
Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. You further acknowledge that the Commitment Parties are full service
securities or banking firms engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, the Commitment Parties may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for their own account and the accounts of customers, equity, debt and
other securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by the Commitment Parties or any of their customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Term Facility and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with the financing transactions contemplated hereby and the process
leading to such transactions, each of the Commitment Parties has been, is, and
will be acting solely as a principal and has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you or any of your affiliates,
stockholders, creditors or employees or any other party, (v) the Commitment
Parties have not assumed and will not assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
financing transactions contemplated hereby or the process leading thereto, and
the Commitment Parties have no obligation to you or your affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter, and (vi) the Commitment Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
the Commitment Parties have no obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law and without
limiting the provisions of paragraph 4(b), you hereby waive and release any
claims that you may have against the Commitment Parties with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any financing transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”) and the requirements of 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”), each of them is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes names, addresses, tax identification numbers and
other information that will allow the Commitment Parties and each Lender, as
applicable, to identify each such person in accordance with the U.S.A. Patriot
Act and the Beneficial Ownership Regulation. This notice is given in accordance
with the requirements of the U.S.A Patriot Act and the Beneficial Ownership
Regulation and is effect for each Commitment Party and each Lender.

 

10



--------------------------------------------------------------------------------

7.    Survival of Obligations. The provisions of paragraphs 2, 3, 4, 6 and 8
shall remain in full force and effect regardless of whether any Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of the
Commitment Parties hereunder, provided that (i) the provisions of paragraphs 2
and 3 shall not survive if all of the commitments and undertakings of the
Commitment Parties are terminated by any party hereto prior to the effectiveness
of the Term Facility and (ii) if the Term Facility closes and the Credit
Documentation is executed and delivered, the provisions of paragraphs 2 and 3
shall survive only until the Syndication Date and your obligations under this
Commitment Letter, other than your obligations in paragraphs 2 and 3,
confidentiality of the Fee Letter and the Administrative Agent Fee Letter and
paragraph 4 to the extent not addressed in the Credit Documentation, shall
automatically terminate and be superseded by the provisions of the Credit
Documentation upon the execution and delivery thereof, and you shall
automatically be released from all liability in connection therewith at such
time. You may terminate this Commitment Letter and/or the Initial Lenders’
commitments with respect to the Term Facility (or any portion thereof) hereunder
at any time subject to the provisions of the preceding sentence (any such
commitment termination shall reduce the commitments of each Initial Lender on a
pro rata basis based on their respective commitments to the Term Facility as of
the date hereof).

8.    Miscellaneous. This Commitment Letter, the Fee Letter and the
Administrative Agent Fee Letter may be executed in multiple counterparts and by
different parties hereto in separate counterparts, all of which, taken together,
shall be deemed an original. Delivery of an executed counterpart of a signature
page to this Commitment Letter, the Fee Letter or the Administrative Agent Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter, the Fee Letter or the Administrative Agent Fee Letter.

This Commitment Letter, the Fee Letter and the Administrative Agent Fee Letter
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to conflict of law principles that would result in the
application of any other laws other than the state of New York; provided that,
notwithstanding the foregoing, it is understood and agreed that
(a) interpretation the definition of “Material Adverse Effect” (as defined in
Annex II) or the equivalent term under the Merger Agreement and whether a
Material Adverse Effect (or the equivalent term) has occurred, (b) the
determination of the accuracy of any Merger Agreement Representation and whether
as a result of any inaccuracy thereof you or TWOLF have the right (taking into
account any applicable cure provisions) to terminate your or its obligations
under the Merger Agreement or decline to consummate the Merger and (c) the
determination of whether the Merger has been consummated in accordance with the
terms of the Merger Agreement, in each case shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE FEE
LETTER, THE ADMINISTRATIVE AGENT FEE LETTER, THE TRANSACTION AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE ACTIONS OF THE COMMITMENT
PARTIES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF. Each party hereto
hereby irrevocably and unconditionally submits to the exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in the Borough of Manhattan in New York City in respect of any suit,
action or proceeding arising out of or relating to the provisions of this
Commitment Letter, the Fee Letter, the Administrative Agent Fee Letter, the
Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of

 

11



--------------------------------------------------------------------------------

process against you for any suit, action or proceeding relating to any such
dispute. Each party hereto waives, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceedings brought in any such court, and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction the applicable party is or may be subject by suit upon
judgment.

This Commitment Letter, together with the Fee Letter and the Administrative
Agent Fee Letter, embodies the entire agreement and understanding among the
parties hereto and your affiliates with respect to the Term Facility and
supersedes all prior agreements and understandings relating to the subject
matter hereof. No party has been authorized by the Commitment Parties to make
any oral or written statements that are inconsistent with this Commitment
Letter. Neither this Commitment Letter (including the attachments hereto), the
Administrative Agent Fee Letter nor the Fee Letter may be amended or any term or
provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto or thereto, as applicable.

This Commitment Letter is intended to be solely for the benefit of the parties
hereto and the Borrower and is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and the
Indemnified Parties and the Borrower). This Commitment Letter and the
commitments hereunder shall not be assignable by any party hereto (other than
(i) by the Initial Lenders to any Additional Arranger pursuant to, and subject
to the provisions of, paragraph 1 and (ii) by you to the Borrower on the Closing
Date) without the prior written consent of each other party hereto (and any
attempted assignment without such consent shall be null and void); provided that
each Commitment Party may assign its commitment hereunder, in whole or in part,
to any of its affiliates or, subject to the provisions of this Commitment
Letter, to any Lender; provided further that, other than with respect to an
assignment to any Additional Arranger in compliance with paragraph 1, such
Commitment Party shall not be released from the portion of its commitment
hereunder so assigned to the extent such assignee fails to fund the portion of
the commitment assigned to it on the Closing Date notwithstanding the
satisfaction of the conditions to funding set forth herein.

Please indicate your acceptance of the terms of the Term Facility set forth in
this Commitment Letter and the Fee Letter by returning to the Lead Arrangers
executed counterparts of this Commitment Letter and the Fee Letter not later
than 11:59 p.m. (Pacific time) on December 19, 2019, whereupon the undertakings
of the parties with respect to the Term Facility shall become effective to the
extent and in the manner provided hereby. This offer shall terminate with
respect to the Term Facility if not so accepted by you at or prior to that time.
Thereafter, all commitments and undertakings of the Commitment Parties hereunder
will expire, unless extended by us in our sole discretion, on the earliest of
(a) 11:59 p.m., Pacific time, on October 7, 2020, unless the Closing Date occurs
on or prior thereto, (b) the consummation of the Merger without the use of the
Term Facility and (c) the termination of the Merger Agreement by you in a signed
writing in accordance with its terms.

[The remainder of this page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Sanjay Rijhwani

  Name: Sanjay Rijhwani   Title:   Managing Director BOFA SECURITIES, INC. By:  

/s/ Sanjay Rijhwani

  Name: Sanjay Rijhwani   Title:   Managing Director

 

Signature Page to Project Wildlife Commitment Letter



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Charles D. Smith

  Name:   Charles D. Smith   Title:   Managing Director
Head of Leveraged Finance

 

Signature Page to Project Wildlife Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: XPERI CORPORATION By:  

/s/ Robert Andersen

 

Name: Robert Andersen

Title:   CFO

 

Signature Page to Project Wildlife Commitment Letter



--------------------------------------------------------------------------------

TIVO CORPORATION By:  

/s/ David Shull

 

Name: David Shull

Title:   Chief Executive Officer

 

Signature Page to Project Wildlife Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS

$1,100,000,000 FIRST LIEN TERM FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:    A newly formed Delaware corporation formed at the direction of
Xperi Corporation, a Delaware corporation (“XRAY”), and TiVo Corporation, a
Delaware corporation (“TWOLF”), and which shall, following the consummation of
the Merger, be the direct owner of XRAY and TWOLF (as survivors of the mergers
contemplated by the Merger Agreement) (the “Borrower”). Guarantors:    The
obligations of the Borrower under the Term Facility (as hereinafter defined)
will be guaranteed jointly and severally on a senior basis (the “Guarantees”) by
XRAY, TWOLF and each of the Borrower’s other wholly-owned material restricted
U.S. subsidiaries (and consistent with the principles set forth herein)
(collectively, the “Guarantors”); provided that Guarantors shall not include (i)
unrestricted subsidiaries, (ii) immaterial subsidiaries (to be defined in a
mutually acceptable manner), (iii) any subsidiary that is prohibited, but only
so long as such subsidiary would be prohibited, by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date or
existing at the time of acquisition thereof after the Closing Date (so long as
such prohibition did not arise as part of such acquisition), in each case, from
guaranteeing the Term Facility or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a Guarantee
unless such consent, approval, license or authorization has been received (but
without obligation to seek the same), (iv) any direct or indirect subsidiary of
a “controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code of 1986, as amended (a “CFC”), (v) any CFC, (vi) any
domestic subsidiary with no material assets other than equity interests
(including, for this purpose, any debt or other instrument treated as equity for
U.S. federal income tax purposes) of one or more foreign subsidiaries that are
CFCs (a “Disregarded Domestic Person”), (vii) not-for-profit subsidiaries,
(viii) any other subsidiary with respect to which the Borrower (in consultation
with the Administrative Agent) has reasonably determined that the material
adverse tax consequences of providing a guarantee shall be excessive relation to
of the benefits to be obtained by the Lenders therefrom, and (ix) special
purpose entities. In addition, the Credit Documentation will contain carve outs
for “non-ECP Guarantors” and customary “QFC” stay rules, in each case consistent
with the LSTA provisions. All guarantees will be guarantees of payment and not
of collection.    Notwithstanding the foregoing, additional subsidiaries may be
excluded from the guarantee requirements in circumstances where the Borrower and
the Administrative Agent reasonably agree that the cost of providing such a
guarantee is excessive in relation to the value afforded thereby.

 

Annex I-1



--------------------------------------------------------------------------------

Administrative and Collateral Agent:    Bank of America will act as sole and
exclusive administrative and collateral agent for the Lenders (the
“Administrative Agent”). Joint Lead Arrangers and Joint Bookrunners:    BofAS,
RBCCM and any Additional Arranger appointed in accordance with paragraph 1 of
the Commitment Letter will act as joint lead arrangers and joint bookrunners for
the Term Facility (in such capacities, the “Lead Arrangers”). Lenders:    Banks,
financial institutions and institutional lenders selected by the Lead Arrangers
in consultation with and reasonably acceptable to the Borrower and excluding any
Disqualified Lenders and, after the funding of the Term Facility on the Closing
Date, subject to the restrictions set forth in the Assignments and
Participations section below (the “Lenders”). Type and Amount of Facility:    A
first lien senior secured term loan B facility (the “Term Facility”) in an
aggregate principal amount of $1,100 million. Purpose:    Proceeds of the Term
Facility will be used on the Closing Date (i) to pay fees and expenses in
connection with the Transactions, (ii) to finance the Refinancing and (iii) to
the extent of any remaining amounts, for working capital and other general
corporate purposes. Availability:    The Term Facility will be available in a
single drawing on the Closing Date. Amounts borrowed under the Term Facility
that are repaid or prepaid may not be reborrowed. Interest Rates:   

The interest rates per annum applicable to the Term Facility will be, at the
option of the Borrower, (i) LIBOR plus the Applicable Margin (as hereinafter
defined) or (ii) the Base Rate plus the Applicable Margin. “Applicable Margin”
means (x) in the event the corporate ratings of the Borrower on the Closing Date
are at least Ba3 and BB- (in each case, with at least a stable outlook) from
Moody’s and S&P, respectively, (i) 2.50% per annum, in the case of LIBOR
advances and (ii) 1.50% per annum, in the case of Base Rate advances or (y) in
the event the corporate ratings of the Borrower on the Closing Date are not at
least Ba3 and BB- (in each case, with at least a stable outlook) from Moody’s
and S&P, respectively, (i) 2.75% per annum, in the case of LIBOR advances, and
(ii) 1.75% per annum, in the case of Base Rate advances.

 

The Borrower may select interest periods of one, two, three or six months (and,
if agreed to by all applicable Lenders, a period shorter than one month or a
period of twelve months) for LIBOR advances. Interest shall be payable at the
end of the selected interest period, but no less frequently than quarterly.

 

Annex I-2



--------------------------------------------------------------------------------

   “LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type; provided that LIBOR will be deemed to be not less than
0% per annum (the “LIBOR Floor”). The Credit Documentation will contain
customary provisions with respect to the replacement of LIBOR to be mutually
agreed.    During the continuance of a payment or bankruptcy event of default,
interest will accrue on overdue amounts at the Default Rate (as defined below).
As used herein, “Default Rate” means (i) on the principal of any loan, a rate of
200 basis points in excess of the rate otherwise applicable to such loan and
(ii) on any other overdue amount, a rate of 200 basis points in excess of the
non-default rate of interest then applicable to Base Rate loans. Calculation of
Interest:    Other than calculations in respect of interest at the Base Rate
when calculated by reference to the Administrative Agent’s prime rate (which
shall be made on the basis of actual number of days elapsed in a 365/366 day
year), all calculations of interest shall be made on the basis of actual number
of days elapsed in a 360-day year. Cost and Yield Protection:    Subject to the
Documentation Standard (as defined below) and customary for transactions and
facilities of this type, including, without limitation, in respect of breakage
or redeployment costs incurred in connection with prepayments (other than loss
of margin), changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes; provided that for all
purposes of the Credit Documentation, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case, pursuant to Basel III, shall be deemed
introduced or adopted after the Closing Date, so long as, in each case, any
amounts with respect thereto assessed by any Lender shall also be so assessed by
such Lender against its similarly situated customers generally under agreements
containing comparable yield protection provisions. Maturity:    The Term
Facility will mature on the date that is 7 years after the Closing Date. The
Credit Documentation shall contain customary “amend and extend” provisions
pursuant to which individual Lenders may agree to extend the maturity date of
their outstanding loans or loans under the Term Facility or any Incremental
Facility (which may include, among other things, an increase in the interest
rate payable in respect of such extended loans, with such extensions not subject
to any “default stoppers”, financial tests or “most favored nation” pricing
provisions) upon the request of the Borrower and without the consent of any
other Lender (it is understood that (i) no existing Lender will have any
obligation to commit to any such extension and (ii) each Lender under the class
being extended shall have the opportunity to participate in such extension on
the same terms and conditions as each other Lender under such class).

 

Annex I-3



--------------------------------------------------------------------------------

Incremental Facilities:    The Credit Documentation will permit the Borrower to
(a) add one or more incremental term loan facilities to the Term Facility or to
increase the existing Term Facility (each, an “Incremental Term Facility”)
and/or (b) add one or more incremental revolving credit facilities (each, an
“Incremental Revolving Facility” and, together with each Incremental Term
Facility, the “Incremental Facilities” and each an “Incremental Facility”) in an
aggregate principal amount of up to (x) an amount (the “Fixed Incremental
Amount”) equal to the sum of (i) the greater of $450 million and 100% of pro
forma EBITDA plus (y) all voluntary prepayments of the Term Facility and
voluntary prepayments of pari passu revolving loans to the extent accompanied by
a permanent reduction of the revolving commitments made prior to such date of
incurrence and not funded with the proceeds of long term debt plus (z) an
unlimited amount so long as, in the case of clause (z) only, on a pro forma
basis the First Lien Net Leverage Ratio (as defined below) would not exceed the
First Lien Net Leverage Ratio on the Closing Date, after giving effect to any
acquisition consummated in connection therewith and all other appropriate pro
forma adjustments (in the case of any Incremental Revolving Facility, calculated
assuming the entire amount of such Incremental Revolving Facility was drawn on
such date) (the “Incurrence-Based Incremental Amount”) (it being understood that
(i) the Borrower shall be deemed to have used amounts under clause (y) prior to
utilization of amounts under clause (x) or (z), and the Borrower shall be deemed
to have used amounts under clause (z) (to the extent compliant therewith) prior
to utilization of amounts under clause (x), and (ii) loans may be incurred under
both clauses (x) and (z), and proceeds from any such incurrence may be utilized
in a single transaction by first calculating the incurrence under clause (z)
above and then calculating the incurrence under clause (x) above)); provided
that (i) no Lender will be required to participate in any such Incremental
Facility, (ii) subject to customary limited conditionality provisions in
connection with any Incremental Facility incurred to finance a permitted
acquisition or similar investment, no event of default or default exists or
would exist after giving effect thereto, (iii) subject to customary limited
conditionality provisions in connection with any Incremental Facility incurred
to finance a permitted acquisition or similar investment, the representations
and warranties in the Credit Documentation shall be true and correct in all
material respects, (iv) other than any bridge financing converting to, or
intended to be refinanced by, debt complying with such maturity requirement, the
maturity date of any such Incremental Facility shall be no earlier than the
maturity date for the Term Facility, (v) other than any bridge financing
converting to, or intended to be refinanced by, debt complying with such
weighted average life to maturity requirement, the weighted average life to
maturity of any Incremental Facility shall be no shorter than the weighted
average life to maturity of the Term Facility, (vi) the interest margins for
each Incremental Term Facility shall be determined by the Borrower and the
lenders of the Incremental Term Facility; provided that in the event that the
interest

 

Annex I-4



--------------------------------------------------------------------------------

   margins for any Incremental Term Facility are greater than the Applicable
Margin for the Term Facility by more than 75 basis points, then the Applicable
Margin for the Term Facility shall be increased to the extent necessary so that
the interest margins for the Incremental Term Facility are not more than 75
basis points higher than the Applicable Margin for the Term Facility; provided,
further, that in determining the interest margins applicable to the Term
Facility and the Applicable Margins for any Incremental Term Facility, (x)
original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID) payable by the Borrower for the account of the
Lenders of the Term Facility or the Incremental Term Facility in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement,
structuring, underwriting, amendment or commitment fees payable to one or more
arrangers shall be excluded, and (z) if the LIBOR floor for any Incremental Term
Facility is greater than the LIBOR floor for the existing Term Facility, the
difference between such floor for the Incremental Term Facility and the Term
Facility shall be equated to an increase in the Applicable Margin for purposes
of this clause (vi) (all adjustments made pursuant to this clause (vi), the “MFN
Adjustment”); provided that if any Incremental Term Facility is incurred after
the date that is 6 months after the Closing Date, the MFN Adjustment shall not
apply, (vii) each Incremental Facility shall be secured by pari passu liens on
the Collateral (as hereinafter defined) securing the Term Facility and no other
assets and shall be guaranteed by the Guarantors and no other persons, and
(viii) any Incremental Facility shall be on terms and pursuant to documentation
to be determined, provided that, to the extent such terms and documentation are
not consistent with the Term Facility (except to the extent permitted by clause
(i), (ii), (iii), (iv), (v) or (vi) above, as applicable), they shall be
reasonably satisfactory to the Administrative Agent. The Borrower may seek
commitments in respect of any Incremental Facility from existing Lenders or from
additional banks, financial institutions and other institutional lenders
reasonably acceptable to the Administrative Agent who will become Lenders in
connection therewith. Refinancing Facilities:    The Credit Documentation will
permit the Borrower to refinance loans under the Term Facility or loans under
any Incremental Facility (each, “Refinanced Debt”) from time to time, in whole
or part, with (x) one or more new term facilities (each, a “Refinancing Term
Facility”) under the Credit Documentation or one or more new revolving credit
facilities (each, a “Refinancing Revolving Facility” and, collectively with each
Refinancing Term Facility, the “Refinancing Facilities”) under the Credit
Documentation, in each case with the consent of the Borrower, the Administrative
Agent and the institutions providing such Refinancing Facility or (y) one or
more series of unsecured notes or loans, notes secured by the Collateral on a
pari passu basis with the Term Facility or notes or loans secured by the
Collateral on a subordinated basis to the Term Facility, which will be subject
to customary intercreditor terms reasonably acceptable to the Administrative
Agent and the Borrower (any such notes or loans, “Refinancing Notes” and
together with the Refinancing Facilities, the “Refinancing Indebtedness”);
provided that

 

Annex I-5



--------------------------------------------------------------------------------

   (i) any Refinancing Indebtedness do not mature prior to the maturity date of,
or have a shorter weighted average life than, the applicable Refinanced Debt
(without giving effect to any amortization or prepayments on the outstanding
loans under the Term Facility or loans made under any Incremental Facility, as
applicable), (ii) any Refinancing Notes consisting of notes do not mature prior
to the maturity date of the applicable Refinanced Debt or have any scheduled
amortization, (iii) there shall be no issuers, borrowers or guarantors in
respect of any Refinancing Indebtedness that are not the Borrower or a
Guarantor, (iv) any Refinancing Notes shall not contain any mandatory prepayment
provisions (other than related to customary asset sale and change of control
offers or events of default) that could result in prepayments of such
Refinancing Notes prior to the maturity date of the applicable Refinanced Debt,
(v) the other terms and conditions of such Refinancing Indebtedness (excluding
pricing, interest rate margins, rate floors, discounts, fees and optional
prepayment or optional redemption provisions) are not materially more favorable
(when taken as a whole) to the lenders or investors providing such Refinancing
Indebtedness than the terms of the applicable Refinanced Debt unless (1) Lenders
under the corresponding Refinanced Debt also receive the benefit of such more
restrictive terms or (2) any such provisions apply after the maturity date of
the Term Facility and (vi) the proceeds of such Refinancing Indebtedness (a)
shall not be in an aggregate principal amount greater than the aggregate
principal amount of the applicable Refinanced Debt plus any fees and premiums
associated therewith, and costs and expenses related thereto and (b) shall be
immediately applied to permanently prepay in whole or in part the applicable
Refinanced Debt. Documentation Standard:    The Credit Documentation for the
Term Facility (i) shall be based upon the Existing XRAY Credit Agreement, as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, with appropriate modifications to baskets and
materiality thresholds to reflect the size, industry, leverage and ratings of
the Borrower after giving effect to the Merger, (ii) shall contain the terms and
conditions set forth in this Summary of Terms, (iii) shall reflect the
operational and strategic requirements of the Borrower and its subsidiaries
(after giving effect to the Merger) in light of their size, industries and
practices and (iv) shall reflect the customary agency and operational
requirements of the Administrative Agent (including without limitation ERISA
provisions to be agreed) (collectively, the “Documentation Standard”), in each
case, subject to the Funds Certain Provisions. The Credit Documentation shall,
subject to the “market flex” provisions contained in the Fee Letter, contain
only those conditions to borrowing, mandatory prepayments, representations and
warranties, covenants and events of default expressly set forth in this Summary
of Terms, in each case, applicable to the Borrower and its restricted
subsidiaries and, subject to the Documentation Standard and limitations as set
forth herein, with materiality thresholds, standards, qualifications,
exceptions, “baskets”, and grace and cure periods to be mutually agreed and
consistent with the Documentation Standard.

 

Annex I-6



--------------------------------------------------------------------------------

Limited Condition Acquisitions:    For purposes of (i) determining compliance
with any provision of the Credit Documentation which requires the calculation of
the First Lien Net Leverage Ratio or the Total Net Leverage Ratio, (ii)
determining compliance with representations, warranties, defaults or events of
default or (iii) testing availability under baskets set forth in the Credit
Documentation (including baskets measured as a percentage of EBITDA), in each
case, in connection with an acquisition (or similar investment) by one or more
of the Borrower and its restricted subsidiaries of any assets, business or
person permitted to be acquired by the Credit Documentation, in each case whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing (any such acquisition, a “Limited Condition Acquisition”), at
the option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with.    For the avoidance of doubt, if the Borrower has made an LCA Election
and any of the ratios or baskets for which compliance was determined or tested
as of the LCA Test Date are exceeded as a result of fluctuations in any such
ratio or basket (including due to fluctuations in pro forma EBITDA, including of
the target of any Limited Condition Acquisition) at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations; however, if any ratios
improve or baskets increase as a result of such fluctuations, such improved
ratios or baskets may be utilized. If the Borrower has made an LCA Election for
any Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCA Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Acquisition is consummated or (ii) the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of debt and
the use of proceeds thereof) have been consummated. Financial Definitions:   
The “First Lien Net Leverage Ratio” means the ratio of (i) debt for borrowed
money of the Borrower and its restricted subsidiaries that is secured on a
senior or pari passu basis with the Term Facility (calculated net of all
unrestricted cash and cash equivalents of the Borrower and its restricted
subsidiaries) to (ii) trailing four-quarter EBITDA (as defined below).

 

Annex I-7



--------------------------------------------------------------------------------

   The “Total Net Leverage Ratio” means the ratio of (i) debt for borrowed money
of the Borrower and its restricted subsidiaries (calculated net of all
unrestricted cash and cash equivalents of the Borrower and its restricted
subsidiaries) to (ii) trailing four-quarter EBITDA.    Undrawn letters of credit
shall not constitute debt for purposes of calculating the First Lien Net
Leverage Ratio or the Total Net Leverage Ratio.    “EBITDA” is to be defined in
a manner consistent with the Documentation Standard beginning with consolidated
net income, with add-backs (and corresponding deductions, to the extent
applicable) to include, without limitation and without duplication, the
following:   

i.    expected cost savings, operating expense reductions, restructuring charges
and expenses and synergies related to the Transaction projected by the Borrower;

  

ii.   expected cost savings, operating expense reductions, restructuring charges
and expenses and synergies related to mergers and other business combinations,
acquisitions, divestitures, restructuring, cost savings initiatives which are
factually supportable and other similar initiatives projected by the Borrower;

  

iii.   non-cash losses, charges and expenses (including non-cash compensation
charges);

  

iv.   extraordinary, unusual or non-recurring losses, charges and expenses;

  

v.   cash restructuring and related charges and business optimization expenses;

  

vi.   unrealized gains and losses due to foreign exchange adjustments
(including, without limitation, losses and expenses in connection with currency
and exchange rate fluctuations);

  

vii.  costs and expenses in connection with the Transaction;

  

viii.   expenses or charges related to any equity offering, permitted
investment, acquisition, disposition, recapitalization or incurrence of
permitted indebtedness (whether or not consummated), including non-operating or
non-recurring professional fees, costs and expenses related thereto;

  

ix.   interest, taxes, amortization and depreciation; and

  

x.   losses from discontinued operations.

Scheduled Amortization:    The Term Facility shall be subject to quarterly
amortization of principal equal to 0.25% of the original aggregate principal
amount of the Term Facility, commencing on the last day of the first full fiscal
quarter following the Closing Date, with the balance payable on the final
maturity date.

 

Annex I-8



--------------------------------------------------------------------------------

Mandatory Prepayments:    In addition to the amortization set forth above and
subject to the next two paragraphs, mandatory prepayments required with respect
to the Term Facility shall be limited to: (i) subject to customary exceptions
and thresholds (with exceptions for, among others, ordinary course dispositions,
dispositions of obsolete or worn-out property, property no longer used or useful
in the business and other exceptions to be mutually agreed), an amount equal to
100% (with step-downs to 25% at a First Lien Net Leverage Ratio no greater than
0.50x inside the First Lien Net Leverage Ratio as of the Closing Date and 0% at
a First Lien Net Leverage Ratio no greater than 1.00x inside the First Lien Net
Leverage Ratio as of the Closing Date) of the amount of net cash proceeds
received by the Borrower or any of its restricted subsidiaries in excess of an
amount to be mutually agreed (and only in respect of amounts in excess thereof)
from any disposition of assets outside the ordinary course of business or
casualty event by the Borrower or any of its restricted subsidiaries, in each
case, to the extent such proceeds are not reinvested (or committed to be
reinvested) in the business of the Borrower or any of its subsidiaries within
twelve months after the date of receipt of such proceeds from such disposition
or casualty event and, if so committed to be reinvested, reinvested no later
than 180 days after the end of such twelve month period; (ii) following the
receipt of net cash proceeds from the issuance or incurrence after the Closing
Date of additional debt of the Borrower or any of its restricted subsidiaries
(other than debt permitted under the Credit Documentation (other than
Refinancing Indebtedness)); and (iii) in an amount equal to 50% of annual Excess
Cash Flow (to be defined in the Credit Documentation) of the Borrower and its
restricted subsidiaries for each fiscal year of the Borrower (beginning with the
first full fiscal year commencing after the Closing Date), with step downs to
25% at a First Lien Net Leverage Ratio no greater than 0.50x inside the First
Lien Net Leverage Ratio as of the Closing Date and 0% at a First Lien Net
Leverage Ratio no greater than 1.00x inside the First Lien Net Leverage Ratio as
of the Closing Date, of the Borrower (with a dollar-for-dollar credit for
optional prepayments of the Term Facility subsequent to the first day of the
relevant year other than to the extent financed with long-term debt); provided
that no mandatory prepayment shall be required with respect to any fiscal year
pursuant to this clause (iii) to the extent such prepayment would not exceed $10
million, in each case of clauses (i) through (iii), subject to the limitations
set forth in the paragraph immediately following, such amounts shall be applied,
without premium or penalty, to the remaining amortization payments under the
Term Facility in direct order of maturity.    Any Lender under the Term Facility
may elect not to accept its pro rata portion of any mandatory prepayment other
than a prepayment made with the proceeds of a Refinancing Debt (each a
“Declining Lender”). Any prepayment amount declined by a Declining Lender may be
retained by the Borrower (such amount, a “Declined Amount”) and shall increase
the Available Amount Basket (as defined below).

 

Annex I-9



--------------------------------------------------------------------------------

   Mandatory prepayments in clauses (i) and (iii) above shall be limited to the
extent the upstreaming or transfer of such amounts from a foreign subsidiary to
the Borrower or any other applicable subsidiary would result in material adverse
tax consequences until such time as the Borrower or its applicable subsidiary
may upstream or transfer such amounts and shall be subject to permissibility
under local law of upstreaming proceeds (including financial assistance and
corporate benefit restrictions and fiduciary and statutory duties of the
relevant directors). The non-application of any mandatory prepayment amounts as
a consequence of the foregoing provisions will not, for the avoidance of doubt,
constitute a default or an event of default, and such amounts shall be available
for working capital purposes of the Borrower and its subsidiaries. Optional
Prepayments:    The Term Facility may be prepaid at any time in whole or in part
without premium or penalty, upon written notice, at the option of the Borrower,
except (x) that any prepayment of LIBOR advances other than at the end of the
applicable interest periods therefor shall be made with customary reimbursement
for any funding losses and redeployment costs (but not loss of margin) of the
Lenders resulting therefrom and (y) as set forth in “Soft-Call Premium” below.
Each optional prepayment of the Term Facility shall be applied as directed by
the Borrower (and absent such direction, in direct order of maturity thereof).
Soft-Call Premium:    In the event that all or any portion of the Term Facility
is (i) repaid, prepaid, refinanced or replaced with any broadly syndicated term
loan “B” indebtedness with the primary purpose (as determined by the Borrower in
good faith) of reducing the effective yield (to be defined in a mutually
agreeable manner) of such Term Facility or (ii) repriced through any waiver,
consent or amendment that has the primary purpose (as determined by the Borrower
in good faith) of reducing the effective yield of the Term Facility (a
“Repricing Transaction”), in each case, prior to the six-month anniversary of
the Closing Date and other than in connection with (x) a change of control, (y)
a material disposition or a material acquisition or other similar material
investment or (z) any other transaction not otherwise permitted by the Credit
Documentation, such repayment, prepayment, refinancing, replacement or repricing
will be accompanied by a premium of 1% of the principal amount so repaid,
prepaid, refinanced, replaced or repriced. If all or any portion of the Term
Facility held by any Lender is required to be assigned pursuant to a
“yank-a-bank” provision in the Credit Documentation as a result of, or in
connection with a Repricing Transaction prior to the six-month anniversary of
the Closing Date, such Lender not agreeing or otherwise consenting to any
waiver, consent or amendment referred to in clause (ii) above (or otherwise in
connection with a Repricing Transaction), such replacement will be accompanied
by a premium equal to 1% of the principal amount so required to be assigned.
Security:    Subject to the Funds Certain Provisions, the Borrower and each of
the Guarantors shall grant the Administrative Agent (for its benefit and for the

 

Annex I-10



--------------------------------------------------------------------------------

  benefit of the Lenders) a first-priority (subject to permitted liens and other
customary exceptions) security interest in (i) 100% of the equity interests held
by the Borrower and the Guarantors (but limited in the case of the voting equity
interests of any first-tier CFC or Disregarded Domestic Person, to 65% of such
voting equity interests (and 100% of any non-voting equity interests) and none
of the equity interests of any subsidiary thereof), (ii) substantially all
material owned real property of the Borrower and the Guarantors located in the
United States and (iii) substantially all other personal property of the
Borrower and the Guarantors, including, without limitation, contracts, patents,
copyrights, trademarks, other general intangibles and all proceeds of the
foregoing, in each case, excluding the Excluded Assets (as defined below)
(collectively, but excluding the Excluded Assets (as defined below), the
“Collateral”).   Notwithstanding anything to the contrary, the Collateral shall
exclude the following: (i) any fee-owned real property located outside the
United States or with a fair market value of less than an amount to be agreed
(with all required mortgages being permitted to be delivered post-closing) and
all leasehold interests in real property (it being understood there shall be no
requirement to obtain any survey, landlord or other third party waivers,
estoppels or collateral access letters); (ii) motor vehicles, aircrafts and
other assets subject to certificates of title (except to the extent perfection
can be accomplished through the filing of UCC-1 financing statements); (iii)
letter of credit rights (except to the extent perfection can be accomplished
through the filing of UCC-1 financing statements) and commercial tort claims
with a value of less than an amount to be agreed; (iv) pledges and security
interests prohibited by applicable law, rule or regulation (including the
requirement to obtain consent of any governmental authority) after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition; (v) equity interests in any person other than wholly-owned
subsidiaries to the extent not permitted by the terms of such person’s
organizational or joint venture documents after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition; (vi) any
lease, permit, license or other agreement or any property subject to a purchase
money security interest or other arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, permit,
license or agreement or arrangement or create a right of termination in favor
of, or require the consent of, any other party thereto (other than the Borrower
or any of its restricted subsidiaries) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition; (vii) those
assets as to which the Administrative Agent and the Borrower reasonably agree
that the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of

 

Annex I-11



--------------------------------------------------------------------------------

  the security to be afforded thereby; (viii) voting equity interests in excess
of 65% of any first tier CFC or Disregarded Domestic Person; (ix) any of the
equity interests of a subsidiary of a CFC or Disregarded Domestic Person; (x)
any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code; (xi) “intent-to-use” trademark or service mark applications; (xii) (a)
payroll and other employee wage and benefit accounts, (b) sales tax accounts,
(c) escrow accounts for the benefit of unaffiliated third parties, and (d)
fiduciary or trust accounts for the benefit of unaffiliated third parties, and,
in the case of clauses (a) through (d), the funds or other property held in or
maintained in any such account in each case, other than to the extent perfected
by the filing of a UCC financing statement or are proceeds of Collateral
(collectively, the “Excluded Accounts”); (xiii) any acquired property (including
property acquired through acquisition or merger of another entity) if at the
time of such acquisition the granting of a security interest therein or the
pledge thereof is prohibited by any contract or other agreement (in each case,
not created in contemplation thereof) to the extent and for so long as such
contract or other agreement prohibits such security interest or pledge after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibition; (xiv) equity interests issued by, or assets
of, unrestricted subsidiaries, immaterial subsidiaries, not for profit
subsidiaries, special purpose entities and captive insurance subsidiaries; (xv)
margin stock, and (xvi) other exceptions to be mutually agreed upon (the
foregoing described in clauses (i) through (xvi) are, collectively, the
“Excluded Assets”). Notwithstanding anything to the contrary, the Borrower and
the Guarantors shall not be required, nor shall the Administrative Agent be
authorized, (i) to perfect the above-described pledges, security interests and
mortgages by any means other than by (A) filings pursuant to the Uniform
Commercial Code in the office of the secretary of state (or similar central
filing office) of the relevant state(s) and filings in the applicable real
estate records with respect to mortgaged properties constituting Collateral or
any fixtures relating to mortgaged properties constituting Collateral, (B)
filings in United States government offices with respect to intellectual
property as expressly required in the Credit Documentation, (C) delivery to the
Administrative Agent for its possession of all Collateral consisting of material
intercompany notes, stock (or equivalent) certificates of material wholly-owned
restricted subsidiaries and material instruments issued to the Borrower or a
Guarantor (excluding Excluded Assets) or (D) mortgages in respect of fee-owned
real property located in the United States (excluding Excluded Assets) with a
fair market value in excess of an amount to be mutually agreed between the
Borrower and the Administrative Agent, in each case as expressly required in the
Credit Documentation and subject to limitations and restrictions in respect of
flood provisions to be agreed in accordance with the internal flood policies and
procedures of the Administrative Agent, (ii) other than as set forth in clause
(C) of this

 

Annex I-12



--------------------------------------------------------------------------------

   paragraph, to perfect security interests in any Collateral (including deposit
accounts and other bank or securities accounts, etc.) through control agreements
or perfection by “control” or (iii) to take any action outside the United States
with respect to any assets titled or located outside the United States. All the
above-described pledges, security interests and mortgages shall be created on
terms, and pursuant to documentation, subject to the Documentation Standard and
the Funds Certain Provisions and reasonably satisfactory to the Administrative
Agent and the Borrower. Assets will be excluded from the Collateral in
circumstances to be agreed and in circumstances where the Administrative Agent
reasonably determines in consultation with the Borrower that the cost of
obtaining a security interest in such assets is excessive in relation to the
value afforded thereby, and in any event such exclusions shall include vehicles,
trust, payroll and escrow accounts, certain leasehold interests in real property
(except as noted above), assets subject to capital leases and purchase money
arrangements, cash which secures permitted letters of credit, assets held in
jurisdictions outside the U.S. (solely to the extent action would be required in
such other jurisdictions to obtain such security interests) and assets sold in
accordance with the Credit Documentation.

Conditions Precedent

to Borrowing on the

Closing Date:

   The availability of the Term Facility on the Closing Date will be limited to
those conditions specified in paragraph 5 of the Commitment Letter.

Representations and

Warranties:

   Subject to the Documentation Standard, with customary exceptions, thresholds
and baskets to be reasonably and mutually agreed, representations and warranties
applicable to the Borrower and its restricted subsidiaries (with materiality
qualifiers and qualifications and limitations for knowledge to be mutually
agreed), limited to the following: (i) legal existence, qualification and power;
(ii) due authorization of the Credit Documentation and, with respect to the
execution, delivery and performance of the Credit Documentation, no
contravention of law, material contracts or organizational documents; (iii) with
respect to the execution, delivery and performance of the Credit Documentation,
governmental approvals and consents; (iv) enforceability of the Credit
Documentation; (v) accuracy and completeness of specified financial statements
and other information and no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect (to be defined in the Credit Documentation) (after the Closing
Date); (vi) no material litigation; (vii) ownership of property; (viii)
insurance matters; (ix) environmental matters; (x) tax matters; (xi) ERISA;
(xii) identification of loan parties and subsidiaries of loan parties, and
equity interests owned by loan parties; (xiii) use of proceeds; (xiv) status
under Investment Company Act; (xv) material compliance with laws; (xvi)
intellectual property; (xvii) consolidated solvency as of the Closing Date (with
solvency being determined in a manner consistent with Annex III); (xviii)
collateral documents (subject to permitted liens and other exceptions to
perfection to be mutually agreed); (xix) labor matters; (xx) FCPA and related
matters and (xxi) foreign assets control regulations and related matters.

 

Annex I-13



--------------------------------------------------------------------------------

Covenants:    Subject to the Documentation Standard, with customary materiality
qualifiers, limitations, exceptions, thresholds and baskets to be reasonably and
mutually agreed, covenants shall be limited to the following:   

(a)   Affirmative Covenants: To be applicable to the Borrower and its restricted
subsidiaries: (i) delivery of audited annual consolidated financial statements
within 90 days after the end of any fiscal year and quarterly unaudited
consolidated financial statements within 45 days after the end of the first
three fiscal quarters of any fiscal year; (ii) annual budgets; (iii)
notification of default and customary material events; (iv) payment of material
taxes; (v) preservation of existence; (vi) maintenance of properties (subject to
casualty, condemnation and normal wear and tear); (vii) maintenance of insurance
(including without limitation maintenance of flood insurance on all mortgaged
property located in the U.S. that is in a Special Flood Hazard Zone, from such
providers, on such terms and in such amounts as required by the Flood Disaster
Protection Act as amended from time to time or as otherwise required by the
Lenders); (viii) material compliance with laws, ERISA; (ix) maintenance of books
and records; (x) inspection rights of the Administrative Agent (subject to
frequency and cost reimbursement limitations and other than information subject
to confidentiality obligations or attorney-client privilege); (xi) use of
proceeds; (xii) joinder of applicable subsidiaries as guarantors; (xiii) pledge
of capital stock and other property; (xiv) further assurances with respect to
Collateral and guarantees (including customary information with respect to
Collateral); (xv) commercially reasonable efforts to maintain facility and
corporate ratings from Moody’s and S&P (but not any specific ratings) and (xvi)
FCPA, OFAC, U.S.A. PATRIOT Act and related matters.

  

(b)   Negative Covenants: To be applicable to the Borrower and its restricted
subsidiaries: restrictions on (i) liens (to include, among other exceptions, (a)
a general lien basket of at least the greater of a fixed dollar amount to be
mutually agreed and an equivalent percentage of consolidated LTM EBITDA and (b)
liens securing permitted junior secured debt subject to pro forma compliance
with a 4.00:1.00 Total Net Leverage Ratio); (ii) investments (to include, among
other exceptions, the (a) ability to make investments subject to pro forma
compliance with a 2.50:1.00 Total Net Leverage Ratio, (b) Permitted Acquisitions
(as defined below) and (c) investments using the Available Amount Basket); (iii)
indebtedness (to include, among other exceptions, the ability to incur any
unsecured or, subject to the liens covenant, junior secured indebtedness subject
to pro forma compliance with a 4.00:1.00 Total Net Leverage Ratio); (iv) mergers
and dissolutions; (v) dispositions (to

 

Annex I-14



--------------------------------------------------------------------------------

 

include, among other exceptions, dispositions of any assets on an unlimited
basis for fair market value so long as at least 75% of the consideration for
such dispositions in excess of $10 million consists of (A) cash or cash
equivalents, (B) assumption or repayment of debt that is secured on a pari passu
basis with the Term Facility and/or (C) designated non-cash consideration to be
agreed and the proceeds thereof are applied in accordance with the mandatory
prepayment provisions (including the reinvestment provisions)); (vi) restricted
payments (to include, among other exceptions, the ability to make restricted
payments (a) subject to pro forma compliance with a Total Net Leverage Ratio of
not greater than 1.50:1.00, (b) using the Available Amount Basket (as defined
below), subject to no event of default and, solely in the case of the Builder
Basket (as defined below), a pro forma Total Net Leverage Ratio of not greater
than 2.50:1.00) and (c) an annual basket of $90 million subject to no event of
default; (vii) material change in nature of business; (viii) changes in fiscal
year without the consent of the Administrative Agent; (ix) transactions with
affiliates above an agreed-upon threshold; (x) voluntarily prepaying, redeeming
or repurchasing certain junior or subordinated debt (to include, among other
exceptions, the ability to prepay, redeem or repurchase such junior or
subordinated debt (a) subject to pro forma compliance with a Total Net Leverage
of not greater than 1.50:1.00 and (b) using the Available Amount Basket (as
defined below), subject to no event of default and, solely in the case of the
Builder Basket (as defined below)) a pro forma Total Net Leverage Ratio of not
greater than 2.50:1.00); (xi) granting negative pledges that limit or restrict
the Administrative Agent from taking or perfecting its lien in the intended
Collateral; (xii) amending (x) organizational documents or (y) certain junior
debt instruments, in each case solely to the extent that such amendments are
materially adverse to the Lenders; and (xiii) limitation on restrictions on
subsidiary distributions. The foregoing limitations shall be subject to
exceptions and baskets to be mutually and reasonably agreed as are consistent
with the Documentation Standard.

 

Monetary baskets in the negative covenants will include basket builders based on
a percentage of consolidated LTM EBITDA of the Borrower and its restricted
subsidiaries equivalent to the initial monetary amount of each such basket. In
addition, certain negative covenants shall include an “Available Amount Basket”,
which shall mean a cumulative amount equal to (a) $112.5 million (the “Starter
Basket”) plus (b) an amount (which shall not be less than zero in any year)
equal to either the retained portion of Excess Cash Flow or 50% of cumulative
consolidated net income (less 100% of losses) (as elected by the Borrower prior
to commencement of general syndication) (the “Builder Basket”) plus (c) the
Declined Amounts plus (d) the cash proceeds of new equity issuances of the
Borrower (other

 

Annex I-15



--------------------------------------------------------------------------------

  

than disqualified stock), plus (e) returns, profits, distributions and similar
amounts received in cash or cash equivalents by the Borrower and its restricted
subsidiaries on investments made using the Available Amount Basket (not to
exceed the amount of such investments) or otherwise received from an
unrestricted subsidiary (including the net proceeds of any sale, or issuance of
stock, of an unrestricted subsidiary) designated using the Available Amount
Basket, plus (f) the investments of the Borrower and its restricted subsidiaries
in any unrestricted subsidiary that has been re-designated as a restricted
subsidiary or that has been merged or consolidated with or into the Borrower or
any of its restricted subsidiaries (up to the lesser of (i) the fair market
value (as determined in good faith by the Borrower) of the investments of the
Borrower and its restricted subsidiaries in such unrestricted subsidiary at the
time of such re-designation or merger or consolidation and (ii) the fair market
value of the original investments by the Borrower and its restricted
subsidiaries in such unrestricted subsidiary). The Available Amount Basket may
be used for investments, restricted payments and the prepayment, repurchase or
redemption of junior or subordinated debt.

  

The Borrower or any restricted subsidiary will be permitted to make acquisitions
of the equity interests in a person that becomes a restricted subsidiary, or all
or substantially all of the assets (or all or substantially all the assets
constituting a business unit, division, product line or line of business) of any
person (each, a “Permitted Acquisition”) so long as (a) at the time of execution
of the applicable acquisition agreement, no event of default has occurred and is
continuing, (b) the acquired company or assets are in the same or a generally
related or ancillary line of business as the Borrower and its subsidiaries and
(c) subject to the limitations set forth in “Guarantors” and “Security” above,
the acquired company and its subsidiaries (other than any subsidiaries of the
acquired company designated as an unrestricted subsidiary as provided in
“Unrestricted Subsidiaries” below) will become Guarantors and pledge their
Collateral to the Administrative Agent. Permitted Acquisitions of entities that
do not become Guarantors and made with the proceeds of any consideration
provided by the Borrower or a Guarantor will be limited to an amount to be
mutually agreed.

  

(c)   Financial Covenants: None.

Unrestricted Subsidiaries:    The Credit Documentation will contain provisions
pursuant to which, so long as no event of default is continuing, the Borrower
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary;
provided, that (i) the designation of a restricted subsidiary as an unrestricted
subsidiary or redesignation of an unrestricted subsidiary as a restricted
subsidiary shall

 

Annex I-16



--------------------------------------------------------------------------------

   be subject to customary conditions and (ii) (x) such designation of a
restricted subsidiary as an unrestricted subsidiary shall be deemed to
constitute an investment (or reduction in an outstanding investment in the case
of a designation of an unrestricted subsidiary as a restricted subsidiary in an
amount equal to the fair market value thereof) and (y) any re-designation of an
unrestricted subsidiary to a restricted subsidiary shall be deemed to be an
incurrence of indebtedness and liens of such subsidiary existing at such time.
Unrestricted subsidiaries will not be subject to the mandatory prepayments,
representations and warranties, covenants, events of default or other provisions
of the Credit Documentation, and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
calculating any financial ratios contained in the Credit Documentation;
provided, further, that the Credit Documentation shall contain restrictions on
transfer of material intellectual property or material strategic assets to any
such unrestricted subsidiary (or ownership of any material intellectual property
or material strategic assets at the time of designation as an unrestricted
subsidiary). Events of Default:    Subject to the Documentation Standard, with
thresholds and grace periods to be mutually agreed, events of default shall be
limited to the following (to be applicable to the Borrower and its restricted
subsidiaries): (i) (a) nonpayment of principal and (b) nonpayment of interest or
fees and nonpayment of other amounts (with a five (5) business day grace period
for interest, fees and other amounts); (ii) any representation or warranty
proving to have been inaccurate in any material respect when made or confirmed;
(iii) failure to perform or observe covenants set forth in the Credit
Documentation (subject, in the case of affirmative covenants, to a grace period
of 30 days following written notice from the Administrative Agent (other than in
respect of maintenance of the Borrower’s existence and notices of default));
(iv) cross-defaults and cross-acceleration to other indebtedness above an amount
to be agreed; (v) bankruptcy and insolvency defaults with respect to the
Borrower and its material restricted subsidiaries; (vi) monetary judgment
defaults to the extent not paid or covered by indemnities or insurance above an
amount to be mutually agreed; (vii) actual or asserted impairment of the
Guarantee or security with respect to a material portion of the Collateral;
(viii) Change of Control with respect to the Borrower (to be defined in a
customary and mutually agreeable reasonable manner); and (ix) ERISA events.

Assignments and

Participations:

   Each Lender will be permitted to make assignments in minimum amounts to be
agreed to other entities approved by (x) the Administrative Agent and (y) so
long as no payment or bankruptcy default has occurred and is continuing, the
Borrower, each such approval not to be unreasonably withheld or delayed;
provided, however, that (i) no approval of the Borrower shall be required in
connection with assignments to other Lenders or any of their affiliates or
approved funds, (ii) the Borrower shall be deemed to have given consent to an
assignment if the Borrower shall have failed to respond to a written request
within a number of business days to be agreed of its receipt of such written
request and (iii) no approval of the Administrative Agent shall be required in
connection with

 

Annex I-17



--------------------------------------------------------------------------------

   assignments to other Lenders or any of their affiliates or approved funds.
Each Lender will also have the right, without consent of the Borrower or the
Administrative Agent, to assign as security all or part of its rights under the
Credit Documentation to any Federal Reserve Bank. Lenders will be permitted to
sell participations with voting rights limited to customary significant matters.
An assignment fee in the amount of $3,500 will be charged with respect to each
assignment unless waived by the Administrative Agent in its sole discretion.
Notwithstanding the foregoing, no loans or commitments shall be assigned or
participated to Disqualified Lenders to the extent the list of Disqualified
Lenders has been made available to all Lenders.    The Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Lender.   
Assignments of loans under the Term Facility to the Borrower or any of its
subsidiaries shall be permitted on a non-pro rata basis through open market
purchases and/or Dutch auctions subject to satisfaction of conditions to be set
forth in the Credit Documentation, including that (i) no event of default shall
exist or result therefrom and (ii) upon the effectiveness of any such
assignment, such loans shall be immediately and permanently retired. Waivers and
Amendments:    Amendments and waivers of the provisions of the Credit
Documentation will require the approval of Lenders holding more than 50% of the
aggregate Term Facility (the “Required Lenders”), except that (a) the consent of
each Lender directly and adversely affected thereby will also be required with
respect to (i) increases in commitment amount of such Lender, (ii) reductions of
principal, interest, or fees payable to such Lender (other than waivers of
default interest, a default or event of default or mandatory prepayment);
provided that any change in the definitions of any ratio used in the calculation
of any rate of interest or fees (or the component definitions) shall not
constitute a reduction in any rate of interest or fees, (iii) extensions of
scheduled maturities or times for payment of amounts payable to such Lender (it
being understood and agreed that the amendment or waiver of any mandatory
prepayment, waiver of default interest, default or event of default shall only
require the consent of the Required Lenders) and (iv) changes in certain pro
rata provisions and the waterfall from enforcement and (b) the consent of each
Lender shall be required with respect to (i) releases of all or substantially
all of the Collateral or the release of all or substantially all of the value of
any guaranties (other than in connection with permitted asset sales,
dispositions, mergers, liquidations or dissolutions or as otherwise permitted
under the Credit Documentation) and (ii) the percentage contained in the
definition of Required Lenders or other voting provisions.

 

Annex I-18



--------------------------------------------------------------------------------

   In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent to such Proposed Change
of other Lenders whose consent is required is not obtained (but the consent of
the Required Lenders or Lenders holding more than 50% of the directly and
adversely affected facility, as applicable, is obtained) (any such Lender whose
consent is not obtained being referred to as a “Non-Consenting Lender”), then
the Borrower may, at its option and at its sole expense and effort, upon notice
to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to customary restrictions on assignment), all its interests,
rights and obligations under the Credit Documentation to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that, such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its loans,
accrued interest thereon, accrued fees and all other amounts then due and owing
to it under the Credit Documentation (at the option of the Borrower, with
respect to the class or classes of loans or commitments subject to such Proposed
Change) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts).
The Credit Documentation shall contain other customary “yank-a-bank” provisions.
Indemnification:    The Administrative Agent, the Lead Arrangers and the Lenders
and their respective affiliates and controlling persons and their respective
officers, directors, employees, partners, agents, advisors and other
representatives (each, an “indemnified person”) will be indemnified for and held
harmless against, any losses, claims, damages and liabilities (it being
understood that any such losses, claims, damages or liabilities that consist of
legal fees and/or expenses shall be limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of counsel for
all such indemnified persons, taken as a whole and, if necessary, by a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for all such
indemnified persons, taken as a whole (and, in the case of a conflict of
interest where the indemnified person affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, by another firm of counsel for all such affected indemnified persons))
incurred in respect of the Credit Documentation, the Term Facility or the use or
the proposed use of proceeds thereof, the Transaction or any other transactions
contemplated hereby, except to the extent they arise from the (a) bad faith,
gross negligence or willful misconduct of, or material breach of the Credit
Documentation by, such indemnified person (or any of its affiliates or any of
its or their respective officers, directors, employees, agents, advisors,
representatives and controlling persons’), or (b) material breach of such
indemnified persons’ (or any of its controlled affiliates’ or any of its
officers’, directors’, employees’, agents’, advisors’,

 

Annex I-19



--------------------------------------------------------------------------------

   representatives’ and controlling persons’) obligations under the Credit
Documentation, in each case as determined by a final, non-appealable judgment of
a court of competent jurisdiction or (c) any dispute solely among the
indemnified persons (or any of their respective controlled affiliates or any of
their respective officers, directors, employees, agents, advisors,
representatives and controlling persons) (other than any claims against an
indemnified person in its capacity as the Administrative Agent or Lead Arranger
or similar role under the Term Facility) and not arising out of any act or
omission of the Borrower or any of its subsidiaries. Notwithstanding the
foregoing, each indemnified person shall be obligated to promptly refund and
return any and all amounts paid by the Borrower under this paragraph to such
indemnified person for any losses, claims, damages, liabilities or expenses to
the extent such indemnified person is not entitled to payment of such amounts in
accordance with the terms hereof. Governing Law:    New York. Expenses:    If
the Closing Date occurs, following written demand (including documentation
reasonably supporting such request), the Borrower will pay all reasonable and
documented out-of-pocket costs and expenses associated with the preparation, due
diligence, administration, syndication and closing of all Credit Documentation
(in the case of legal fees and expenses, limited to the reasonable and
documented fees and out-of-pocket expenses of Paul Hastings LLP and of any local
counsel to the Lenders retained by the Lead Arrangers or the Administrative
Agent, limited to one counsel in each relevant jurisdiction, which, in each
case, shall exclude allocated costs of in-house counsel). The Borrower will also
pay the reasonable and documented out-of-pocket expenses of the Administrative
Agent and one other counsel (in total) to all of the Lenders (in the absence of
conflict) in connection with the enforcement of any of the Credit Documentation.

Counsel to the

Commitment Parties and

the Administrative Agent:

   Paul Hastings LLP. Miscellaneous:    Each of the parties shall (i) waive its
right to a trial by jury and (ii) submit to New York jurisdiction. The Credit
Documentation shall contain (x) customary provisions for replacing the
commitments of a (i) “defaulting lender” and (ii) a Lender seeking indemnity for
increased costs or grossed-up tax payments and (y) customary EU “Bail-In”
provisions.

 

Annex I-20



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The funding of the Term Facility on the Closing Date will, subject in all
respects to the Funds Certain Provisions, be subject to satisfaction of the
following conditions precedent:

(i)    The Merger shall have been, or shall substantially concurrently be,
consummated in all material respects in accordance with the terms of the Merger
Agreement without giving effect to any amendment, change or supplement or waiver
of any provision thereof in any manner that is materially adverse to the
interests of the Initial Lenders (in their capacities as such) without the prior
written consent (not to be unreasonably withheld, delayed or conditioned) of the
Commitment Parties holding a majority of the aggregate amount of outstanding
commitments in respect of the Term Facility (the “Majority Lead Arrangers”).

(ii)    Since the date of the Merger Agreement, there shall not have occurred
and be continuing a Material Adverse Effect (as defined in the Merger Agreement)
with respect to the Companies and their respective subsidiaries taken as a
whole.

(iii)    The Administrative Agent shall have received the Solvency Certificate
from the Borrower’s chief financial officer or other person with similar
responsibilities in substantially the form attached hereto on Annex III.

(iv)    The Administrative Agent shall have received (A) customary opinions of
counsel to the Borrower and the Guarantors, (B) customary corporate (or other
organizational) resolutions from the Borrower and the Guarantors, customary
secretary’s certificates from the Borrower and the Guarantors appending such
resolutions, charter documents and an incumbency certificate (provided that such
certificates shall not include any representations or statement as to the
absence (or existence) of any default or event of default) and (C) a customary
borrowing notice (provided that such notice shall not include any representation
or statement as to the absence (or existence) of any default or event of
default).

(v)    The Administrative Agent shall have received: (A) the audited
consolidated balance sheets and related consolidated statement of operations,
cash flows and stockholders’ equity of each of XRAY and TWOLF for the most
recently completed fiscal year of XRAY and TWOLF, respectively, ended at least
90 days before the Closing Date; (B) the unaudited condensed consolidated
balance sheets and related condensed consolidated statements of operations and
cash flows of each of XRAY and TWOLF for each subsequent fiscal quarter (other
than any fourth fiscal quarter of an applicable fiscal year) of XRAY and TWOLF,
respectively, ended at least 45 days before the Closing Date (the “Quarterly
Financial Statements”); and (C) a pro forma balance sheet and related pro forma
consolidated statements of income of the Borrower and its subsidiaries as of the
latest quarterly period of the Borrower covered by the Quarterly Financial
Statements, in each case after giving effect to the Transaction (the “Pro Forma
Financial Statements”), which need not comply with the requirements of
Regulation S-X under the Securities Act, as amended, or include adjustments for
purchase accounting or any reconciliation to generally accepted accounting
principles in the United States.

 

Annex II-1



--------------------------------------------------------------------------------

(vi)    All fees due to the Administrative Agent, the Lead Arrangers and the
Lenders under the Fee Letter, the Administrative Agent Fee Letter and the
Commitment Letter required to be paid by the Borrower on or prior to the Closing
Date, and all reasonable and documented out-of-pocket expenses to be paid or
reimbursed by the Borrower under the Commitment Letter to the Administrative
Agent and the Lead Arrangers on or prior to the Closing Date that have been
invoiced at least three business days prior to the Closing Date, shall have been
paid (which amounts may be offset against the proceeds of the Term Facility).

(vii)    The Refinancing shall have been, or shall substantially concurrently
with the funding of the Term Facility be, consummated.

(viii)    The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Administrative Agent (a) that are
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the U.S.A. Patriot Act,
at least 3 business days prior to the Closing Date to the extent such
information has been reasonably requested in writing by the Administrative Agent
at least 10 business days prior to the Closing Date and (b) a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation
at least 3 business days prior to the Closing Date, to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

(ix)    Subject in all respects to the Funds Certain Provisions, all documents
and instruments required to create and perfect the Administrative Agent’s
security interests in the Collateral shall have been executed and delivered by
the Borrower and the Guarantors (or, where applicable, the Borrower and the
Guarantors shall have authorized the filing of financing statements under the
Uniform Commercial Code) and, if applicable, be in proper form for filing.

(x)    (i) The Specified Representations shall be true and correct in all
material respects; and (ii) the Merger Agreement Representations shall be true
and correct in all respects; provided that the condition under this clause (ii)
shall be deemed satisfied unless XRAY (or XRAY’s affiliate) or TWOLF (or TWOLF’s
affiliate) has the right (taking into account any applicable notice and cure
provisions) to terminate its obligations under the Merger Agreement or decline
to consummate the Merger (in each case, in accordance with the terms thereof) as
a result of a breach of such representations in the Merger Agreement.

(xi)    The Lead Arrangers shall have received a customary Information
Memorandum (other than portions thereof customarily provided by financing
arrangers and limited, in the case of financial information, to the financial
statements described in clauses (A) and (B) of paragraph (v) above) (the
“Required Information”) for the Term Facility not later than 10 consecutive
business days prior to the Closing Date; provided that if such 10 consecutive
business day period has not ended prior to August 14, 2020, it shall not
commence prior to September 1, 2020 (the “Marketing Period”); provided that in
no event shall the 10 consecutive business day period be restarted or cease to
continue if additional or updated Required Information is required to be
delivered pursuant to clauses (A) or (B) of paragraph (v) above after the start
of the Marketing Period so long as such additional or updated financial
information is delivered in accordance with such paragraph. If each Company in
good faith reasonably believes it has delivered its Required Information, the
Companies may (but shall not be obligated to) deliver to the Lead Arrangers a
written notice to that effect, in which case the Companies shall be deemed to
have complied with such obligation to furnish the Required Information on the
date such notice is received by the Lead Arrangers, and the 10 consecutive
business day period referred to above will be deemed to have commenced on the
date such notice is received by the Lead Arrangers, in each case, unless the
Lead Arrangers in

 

Annex II-2



--------------------------------------------------------------------------------

good faith reasonably believe that the Companies have not completed delivery of
such Required Information requested by the Lead Arrangers in accordance with the
preceding sentence for use in the Information Memorandum and, within two
business days after the receipt of such notice from the Companies, the Lead
Arrangers deliver a written notice to the Companies to that effect (stating with
reasonable specificity which such Required Information has not been delivered);
provided that notwithstanding the foregoing, the delivery of the Required
Information shall be satisfied at any time at which (and so long as) the Lead
Arrangers shall have actually received the Required Information, regardless of
whether or when any such notice is delivered by the Companies.

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

SOLVENCY CERTIFICATE2

[            ], 2020

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of [            ], 2020 (as amended,
supplemented, amended and restated, replaced, or otherwise modified from time to
time, the “Credit Agreement”) among XRAY-TWOLF HoldCo Corporation, a Delaware
corporation (the “Borrower”), Bank of America, N.A., as administrative agent and
collateral agent, the financial institutions from time to time party thereto as
lenders and the other parties thereto. Capitalized terms used herein without
definition have the same meanings as in the Credit Agreement.

In my capacity as the [chief financial officer/equivalent officer] of the
Borrower, and not in my individual or personal capacity (and without personal
liability), I hereby certify on behalf of the Borrower that as of the date
hereof and after giving effect to the Transactions and the incurrence of
indebtedness and obligations incurred in connection with the Credit Agreement
and the Transactions on the date hereof that:

1.    Company (as used herein “Company” means the Borrower and its subsidiaries,
taken as a whole) is not now, nor will the incurrence of the obligations under
the Credit Agreement and the consummation of the Merger on the Closing Date (and
after giving effect to the application of the proceeds of the Loans), on a pro
forma basis, render Company “insolvent” as defined in this paragraph; in this
context, “insolvent” means that (i) the fair value of assets (on a going concern
basis) of the Company is less than the amount that will be required to pay the
total liability on existing debts as they become absolute and matured, (ii) the
present fair salable value of assets (on a going concern basis) of the Company
is less than the amount that will be required to pay the probable liability on
existing debts as they become absolute and matured in the ordinary course of
business, or (iii) the Company ceases to pay its current obligations in the
ordinary course of business as they generally become due, or (iv) the Company’s
aggregate property is not, at a fair valuation, sufficient, or if disposed of at
a fairly conducted sale under legal process, would not be, sufficient to enable
payment of all obligations, due and accruing due. The term “debts” as used in
this Certificate includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent and “values of assets”
shall mean the amount of which the assets (both tangible and intangible) in
their entirety would change hands between a willing buyer and a willing seller,
with a commercially reasonable period of time, each having reasonable knowledge
of the relevant facts, with neither being under compulsion to act.

2.    The incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Closing Date (and after giving
effect to the application of the proceeds of the Loans), on a pro forma basis,
will not leave Company with property remaining in its hands constituting
“unreasonably small capital.” I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion

 

2 

Defined terms to be aligned with those in the definitive Credit Agreement, but
consistent with this form of solvency certificate.

 

Annex III-1



--------------------------------------------------------------------------------

based on my current assumptions regarding the needs and anticipated needs for
capital of the businesses conducted or anticipated to be conducted by Company in
light of projected financial statements and available credit capacity, which
current assumption I do not believe to be unreasonable in light of the
circumstances applicable thereto.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as an officer of the Borrower, on behalf of the
Borrower, and not individually, as of the date first above written.

 

XRAY-TWOLF HOLDCO CORPORATION By:  

                                         

 

Name:

Title:

 

Signature Page to Solvency Certificate